Weldon, J.,
delivered the opinion of the court:
On the 10th of March, 1863, the estate described in finding I, was sold for taxes due the United States j and at such sale the United States purchased the property for the sum of $300— there being at that time due as taxes, penalty, interest and *436costs, the sum of $33.36. This claim is brought to recover the difference between the, amount bid and the amount chargeable against the property, under the act of February 6, 1863. (12 Stat. L., 304.)
The only objection urged against the claimant’s right to recover is, that at the time of sale his wife was not the owner of the land; but that the same was devised to her, by the will of her father, who died in the latter part of the year 1865. That issue is, by the finding of the court, settled in favor of the claimant. The surplus being a chose in action by the common law, and the law of South Carolina, where the land is situated, the husband’s right to recover is complete.
It is therefore the judgment of the court that the plaintiff recover of the defendants the sum of $266.64.